    8:21-cv-00222-JFB-MDN Doc # 6 Filed: 09/01/21 Page 1 of 1 - Page ID # 17




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

TRACI FAULKNER, Individually and on
Behalf of All Others Similarly Situated,
                                                                        8:21CV222
                       Plaintiff,
                                                                         ORDER
        vs.

MERIT LOGISTICS, LLC,

                       Defendant.

       This matter comes before the court after a review of the docket and pursuant to NECivR
41.2, which states in relevant part: “At any time, a case not being prosecuted with reasonable
diligence may be dismissed for lack of prosecution.”
       Plaintiff commenced this action on June 14, 2021. (Filing No. 1). On June 24, 2021,
Plaintiff filed a summons return purporting to show the registered agent for the defendant, Merit
Logistics, LLC, was served on June 24, 2021. (Filing No. 5). To date, the defendant has not filed
any responsive pleading and Plaintiff has taken no further action in this case. Plaintiff has a duty
to prosecute the case and may, for example, seek default in accordance with the applicable rules,
voluntarily dismiss the action, or take other action as appropriate. Under the circumstances,
Plaintiff must make a showing of good cause for failure to prosecute, or the action must be
dismissed. Accordingly,


       IT IS ORDERED: On or before September 17, 2021, Plaintiff must show cause why this
case should not be dismissed for failure to prosecute or take some other appropriate action.


       Dated this 1st day of September, 2021.

                                                     BY THE COURT:

                                                     s/Michael D. Nelson
                                                     United States Magistrate Judge
